COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


CLEVE CURRY
                                                                MEMORANDUM OPINION*
v.     Record No. 1150-06-3                                          PER CURIAM
                                                                  SEPTEMBER 5, 2006
CONSOL ENERGY, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Karel Brown Ryan, on brief), for appellant.

                 (John R. Sigmond; Penn, Stuart & Eskridge, on brief), for appellee.


       Cleve Curry appeals a decision of the Workers’ Compensation Commission finding that

he (1) specifically declined to allege his post-traumatic stress disorder (PTSD) as an injury by

accident; and (2) failed to prove that his PTSD constituted a compensable occupational disease.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Curry v. Consol Energy, Inc., VWC File No. 221-79-72 (April 5, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.